                                                                       Case 2:20-cv-01007-RFB-VCF Document 6 Filed 07/01/20 Page 1 of 2



                                                                1 Marquis Aurbach Coffing
                                                                  Terry A. Moore, Esq.
                                                                2 Nevada Bar No. 7831
                                                                  10001 Park Run Drive
                                                                3 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                4 Facsimile: (702) 382-5816
                                                                  tmoore@maclaw.com
                                                                5   Attorneys for Defendant,
                                                                    Pinnacle Property Management Services, LLC
                                                                6
                                                                                          UNITED STATES DISTRICT COURT
                                                                7
                                                                                                DISTRICT OF NEVADA
                                                                8
                                                                  KAREN LOPEZ,                                 Case Number: 2:20-cv-01007-RFB-VCF
                                                                9
                                                                                             Plaintiff,
                                                               10                                               STIPULATION AND ORDER TO
                                                                         vs.                                   EXTEND DEFENDANT’S TIME TO
                                                               11                                                 RESPOND TO COMPLAINT
MARQUIS AURBACH COFFING




                                                                  PINNACLE PROPERTY MANAGEMENT
                                                               12 SERVICES, LLC,                                       [FIRST REQUEST]
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13                                 Defendant.
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14
                                                                           Plaintiff Karen Lopez (“Plaintiff”), by and through her attorneys of record, Kind
                                                               15
                                                                    Law, and Defendant Pinnacle Property Management Services, LLC (“Defendant”), by and
                                                               16
                                                                    through its attorneys, the law firm of Marquis Aurbach Coffing, hereby stipulate and agree
                                                               17
                                                                    as follows:
                                                               18
                                                                           1.      Plaintiff filed its Complaint [ECF No. 1] on June 5, 2020.
                                                               19
                                                                           2.      Defendant was served June 11, 2020, making its response to the Complaint
                                                               20
                                                                    due July 1, 2020.
                                                               21
                                                                           3.      The parties stipulate and agree to extend Defendant’s deadline to answer or
                                                               22
                                                                    otherwise respond to the Complaint by thirty (30) days, up to and including July 31, 2020.
                                                               23
                                                                           4.      The purpose of this extension is to allow Defendant and its counsel to tender
                                                               24
                                                                    defense and indemnification demands to the collection company involved with this matter,
                                                               25
                                                                    to evaluate potential liability of that collection company for Plaintiff’s claims, and to allow
                                                               26
                                                                    Defendant’s counsel sufficient time to investigate the facts surrounding the claims and
                                                               27

                                                               28
                                                                                                             Page 1 of 2
                                                                                                                           MAC:10495-190 10495-190 4083079_1 7/1/2020 1:43 PM
                                                                      Case 2:20-cv-01007-RFB-VCF Document 6 Filed 07/01/20 Page 2 of 2



                                                                1 defenses in this case. Further, the extension will conserve the Court’s and the parties’

                                                                2 resources.

                                                                3             5.   This is the first request for an extension of Defendant’s deadline to answer or
                                                                4    otherwise respond to the Complaint, and the extension is not being sought for improper
                                                                5    purposes or to delay.
                                                                6             6.   Therefore, in view of the foregoing, the parties respectfully request the Court
                                                                7    to allow Defendant’s time to respond to the Complaint to be extended by thirty (30) days,
                                                                8    up to and including July 31, 2020.
                                                                9           Dated this   1st   day of July, 2020.
                                                               10 MARQUIS AURBACH COFFING                           KIND LAW
                                                               11
MARQUIS AURBACH COFFING




                                                                    By:      /s/Terry A. Moore                      By:      /s/ Michael Kind
                                                               12         Terry A. Moore, Esq.                             Michael Kind, Esq.
                          (702) 382-0711 FAX: (702) 382-5816




                                                                          Nevada Bar No. 7831                              Nevada Bar No. 13903
                                                               13         10001 Park Run Drive                             8860 South Maryland Parkway, #106
                                Las Vegas, Nevada 89145




                                                                          Las Vegas, Nevada 89145                          Las Vegas, Nevada 89123
                                  10001 Park Run Drive




                                                               14         Telephone: (702) 382-0711                        Telephone: (702-337-2322
                                                                          Facsimile: (702) 382-5816                        Facsimile: (702) 329-5881
                                                               15         tmoore@maclaw.com                                mk@kindlaw.com
                                                                          Attorneys for Defendant Pinnacle                 Attorneys for Plaintiff, Karen Lopez
                                                               16         Property Management Services, LLC
                                                               17

                                                               18
                                                                                                                    ORDER
                                                               19
                                                                             IT IS SO ORDERED, this 1st day of July, 2020.
                                                               20

                                                               21

                                                               22                                                UNITED STATES MAGISTRATE JUDGE
                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28
                                                                                                             Page 2 of 2
                                                                                                                           MAC:10495-190 10495-190 4083079_1 7/1/2020 1:43 PM
